ORIGINAL                                     11/01/2022


                     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: PR 06-0422


                                               PR 06-0422

   IN THE MATTER OF THE PETITION
                                                                          ORDER
   OF PAULA M. STANNARD

               Paula M. Stannard has petitioned the Court to waive the three-year test requirement
  for the Multistate Professional Responsibility Examination (MPRE) for purposes of
  Stannard' application for admission by motion to the State Bar of Montana. By rule,
  applicants for admission by motion must provide evidence of the requisite score on an
  MPRE taken "within three years preceding the date of the application for admission." Rule
  VII.A.9, Rules of Admission.
               Stannard passed the MPRE in 1991 when seeking admission to the practice of law
  in I l l inoi,. The petition states that Stannard has been practicing law for over 25 years and
  at no time has Petitioner faced "any disciplinary or ethical issues." Good cause appearing,
               IT IS HEREBY ORDERED that the petition of Paul M. Stannard to waive the
  three-year test requirement for the MPRE for purposes of Stannard' current application for
  admission by motion to the State Bar of Montana is GRANTED.
               The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
  the Board of Bar Examiners at the State Bar of Montana.
               DATED this      —day of November, 2022.




                                                                 Chief Justice

   11-3   l'.41111   cm,




    NOV 0 1 2022
  Bowen Greenwood
CI_,rk of Supreme Court
    stw.to of IVIootane
                                                                         oga
xi AIL.
Justices